Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brand (US Pub. 2010/0161759) in view of Sawhney et al. (US Patent #8,370,312) and further in view of Allen, JR. et al. (US Pub. 2007/0016792).
Regarding claims 1 and 6, Brand discloses an apparatus for managing integrated storage supporting a hierarchical structure, comprising: 
one or more processors; and executable memory for storing at least one program executed by the one or more processors, wherein the at least one program is configured to: distribute data for storing in integrated storage including on-premise storage and cloud storage ([0009], [0020], [0021] and [0036]: Certain embodiments of the invention include a network attached storage device for The device comprises at least one network controller for communicating with a plurality of clients over a local area network (LAN) and with a cloud storage service (CSS) over a wide area network (WAN); a plurality of storage devices for locally storing data in the device; a CSS module for at least synchronizing between data locally stored in the plurality of storage devices and data stored in the CSS; and a processor for enabling the plurality of clients to perform file-based operations on the device using a file sharing protocol.); 
provide the integrated storage as virtual data storage without considering actual storage location of the data ([0021]: According to certain embodiments of the invention, in order to allow transparent access from clients 210 to files stored in the CSS 240, the device 220 provides a shared network folder (hereinafter the "virtual cloud drive" (VCD)). The VCD exposes files that are stored at the CSS 240. When a client 210 tries to access a specific byte range from a VCD of the device 220 that is mapped to the CSS 240, the device 220 transparently contacts the CSS 240 and requests the blocks including the requested byte range on behalf of the client 210. The blocks are then reassembled, decrypted and decompressed as needed, to recover the original byte range. The reconstructed byte range is then returned to the client 210. To the client 210, the file appears to be stored locally on the device 220. The device 220 may cache recently and/or frequently accessed data blocks in the memory 460 or and/or the storage 450. Such blocks can be returned directly from the cache instead of from the CSS 240); 
provide interface of single virtual volume corresponding to the virtual data storage for a user ([0020]: As illustrated in FIG. 3 the CSS 240 consists of a plurality of cloud connectors 310 that facilitate connections between the device 220 and storage devices 320-1 to 320-P (e.g., disk drives and/or SAN/NAS devices) as well as connections to third parties cloud storage providers 330-1 to 330-S (e.g., Amazon Web Services, Nirvanix, etc.). The cloud connectors 310 operate in parallel to enable load balancing and to avoid a single point of failure. In one embodiment of the invention the web portal 340 
However, Brand does not specifically teach provide connection to the integrated storage for storing distributed data, and storage tiering information corresponding to the data; determine storage-tiers of storages included in the integrated storage based on the performance, capacity and policy for data storage, wherein the storage-tiers include storage-types such as a location-based storage, a time-based storage, and a content addressable storage. 
Sawhney teaches provide connection to the integrated storage for storing distributed data, and storage tiering information corresponding to the data (col.8, lines 5-42, col.9, lines 30-43 and col.12, lines 5-30).
determine storage-tiers of storages included in the integrated storage based on the performance, capacity and policy for data storage, wherein the storage-tiers include storage-types such as a location-based storage, a time-based storage, and a content addressable storage (col.12, lines 5-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the integrated storage system, as taught by Brand into providing means to utilize performance and other statistical metrics of Sawhney in order to determine how to place and move data in the storage system to optimize the storage capacity and load of the respective storage units while maintaining quality performance by ensuring that high-performance storage systems store the frequently accessed files. 
o processed sensitive data.
Allen, JR. teaches process sensitive data in a protected data area through enhanced management function for the data manipulation in response to a request of the user; return result data corresponding to processed sensitive data (claims 19 and 20: 19. A data processing system for middleware sign-on, the data processing system comprising: a storage device, wherein the storage device stores computer usable program code; and a processor, wherein the processor executes the computer usable program code to process the protected data in response to a user's request wherein processing the protected data in response to the user request comprises: removing the false data key selections from the protected data to form sensitive data.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data processing system, as taught by Allen, JR into providing means to utilize performance and other statistical metrics of Sawhney as modified by Brand in order to provide sensitive data protection.
Regarding claims 2 and 7, Sawhney teaches wherein the storage-tiers is applied to the policy for data storage according to the storage-types (col.12, lines 5-30).
Regarding claims 3 and 8, Brand teaches wherein the location-based storage is used as a write cache ([0021]: The device 220 may cache recently and/or frequently accessed data blocks in the memory 460 or and/or the storage 450. Such blocks can be returned directly from the cache instead of from the CSS 240.).
Regarding claims 4 and 9, Brand teaches wherein the time-based storage is used as a storage backend ([0021]: The device 220 may cache recently and/or frequently accessed data blocks in the memory 460 or and/or the storage 450. Such blocks can be returned directly from the cache instead of from the CSS 240.).
Regarding claims 5 and 10, Brand teaches wherein the content addressable storage is used as a read cache ([0021]: The device 220 may cache recently and/or frequently accessed data blocks in the memory 460 or and/or the storage 450. Such blocks can be returned directly from the cache instead of from the CSS 240.). 

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/YONG J CHOE/Primary Examiner, Art Unit 2135